Exhibit 10.81

 

Pinnacle Systems, Inc.

 

LOGO [g86677ex10_81.jpg]       

Corporate Office

280 N. Bernardo Avenue

Mountain View, CA 94043

Tel 650.526.1600

Fax 650.526.1601

 

www.pinnaclesys.com

 

April 6, 2004

 

Scott E. Martin

117 Lower Terrace

San Francisco, CA 94114

 

Dear Scott:

 

I am pleased to offer you a position with Pinnacle Systems, as Senior Vice
President, Human Resources and Legal, and Corporate Secretary reporting directly
to Patti Hart, working in our office in Mountain View, CA. You will report to
the CEO throughout your employment.

 

Your salary for this position will be $20,416.67 per month, paid semi-monthly.
In addition, you will be eligible to be paid a bonus, targeted at 60% of your
base salary, equivalent to $147,000 per year. The formula for this variable
compensation will be detailed, under separate cover, within 30 days of your
start date. The Company agrees to sign a Change of Control Severance Agreement
in the form attached.

 

As a Company employee, you are eligible to receive certain employee benefits,
including a 401(k)-retirement savings plan, health, dental, vision and life
insurance and a flexible spending plan. The Company also offers employees the
ability to purchase stock at a 15% discount through the Employee Stock Purchase
Plan. Please note that the Company may modify salaries and benefits from time to
time, as it deems necessary. A summary description of employment benefits is
enclosed. Notwithstanding this summary, you will be entitled to four weeks of
paid time off per year and reimbursement of up to $2,500 in legal fees incurred
by you in reviewing this employment offer.

 

In addition, you will be granted stock options entitling you to purchase up to
230,000 shares of Common Stock of the Company. The options shall be granted on
your hire date, and shall vest monthly from that date. Subject to the foregoing,
any options granted are subject to the terms and conditions of the Company’s
Stock Option Plan and Stock Option Agreement, including vesting requirements.

 

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause.

 

For purposes of federal immigration law, you will be required to provide to the
Company evidence of your identity and eligibility for employment in the United
States. Such documentation must be provided to us within three (3) business days
of your date of hire, or our employment relationship with you may be terminated.
You must also sign and comply with the Employment, Confidential Information,
Invention Assignment and Arbitration Agreement as a condition of your
employment.

 

Confidential

  Page 1   April 6, 2004

 



--------------------------------------------------------------------------------

Your first day of employment will be Monday, May 10, 2004. To indicate your
acceptance of the Company’s offer, please sign and date this letter in the space
provided below and return one copy to me by Friday, April 9th, 2004. A duplicate
original is enclosed for your records. This letter, along with the Employment,
Confidential Information, Invention Assignment and Arbitration Agreement, the
Change of Control Severance Agreement and the Highlights of Employment Benefits,
set forth the terms of your employment with the Company and supersede any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by an officer of the
Company and by you.

 

We look forward to working with you at Pinnacle Systems, Inc. If you have any
questions, please feel free to contact me.

 

Sincerely,

/s/ Patti S. Hart

Patti S. Hart

Chairman and CEO

Pinnacle Systems, Inc.

 

ACCEPTED AND AGREED TO this April 9, 2004 (Date)

 

/s/ Scott E. Martin

Scott E. Martin

 

Enclosures:

 

Duplicate Original Letter

Summary of Employment Benefits

Employment, Confidential Information, Invention Assignment and Arbitration
Agreement

Invitation for Disabled Veterans, Individuals with Disabilities, Veterans of the
Vietnam Era and Other Eligible Veterans

 

Confidential

  Page 2   April 6, 2004

 